 568DECISIONSOF NATIONALLABOR RELATIONS BOARDThe News-Journal Company and Newspaper Guild ofGreater Philadelphia,Local 10 of the NewspaperGuild(AFL-CIO, CLC), Petitioner. Case 4-RC-11576December23, 1976DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Martin J. Sobol ofthe National Labor Relations Board.' Following thehearing, this case was transferred to the NationalLabor Relations Board in Washington, D.C., fordecision, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure,Series 8,as amended.Thereafter, the Employer and the Petitioner filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed by the Employer and the Petitioner, theBoard finds:1.The Employer is a Delaware corporation en-gaged in the publication and distribution of certainpublications from itsWilmington, Delaware, loca-tion.During the past calendar year, the Employer, inthe course and conduct of its business operations,held membership in or subscribed to various inter-state news services, including the Associated Press,United Press International, and the Times; published1Hearings were held on May 21 and June 3,4, 17, and 18, 1975, afterwhich briefs were filed by the parties with the Regional Director. OnSeptember12, 1975, the Employer moved to reopen the record for thepurpose of hearing testimony on the issue of whether or not certainemployees were professional employees within the meaningof the Act. TheEmployer'smotion was granted over the Petitioner'sopposition andadditional hearings were held on December 4 and 29, 1975.The record wasagain closed and the case was transferred to the Board for decision. Theparties filed supplemental briefsThereafter, inMay 1976, the Employer once again filed a motion toreopen the record. The Employer seeks to present additional evidence withregard to the reorganization of the news department that has occurred sincethe close of the hearings described above The Petitioner opposes theEmployer's motion. We have carefully examined the Employer's motion andfind that it lacks sufficient support to warrant reopening the record.Accordingly, we hereby deny the Employer's motion.2The parties stipulated that the following individuals are supervisory andhence excluded from the unit found appropriate: Richard P. Sanger(editor);James E. O'Brien(editorialdirector);Leslie E. Cansler,Jr. (managing227 NLRB No. 83various syndicated features, including Art Buchwaldand James Reston; advertised various nationally soldproducts, including Winston cigarettes and Chevroletautomobiles; and received gross revenues from itspublishing operationsin excessof $500,000. Theparties stipulated, and we find, that the Employer `is,and at all times material herein has been, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization andclaims to represent certain employees of the Employ-er.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner seeks to represent a unit of allfull-timeand regular part-time employees in theEmployer's editorial and news departments at itsfacility located inWilmington, Delaware, and em-ployeesworking in Newark, Sussex, and Dover,Delaware, and Washington, D.C. The parties areagreed generally that the editorial and news depart-ments constitute an appropriate unit.2 The Employercontends, however, that the assistant metropolitaneditors and the bureau chiefs should be excludedfrom the unit because they are supervisors within themeaning of the Act. The Employer also contends thattwo photographers and a columnist should be exclud-ed from the unit because they are independentcontractors; that the editor of "The Compass," aweekly supplement, should be excluded from the unitbecause he is a supervisor and managerial employee;and that twosecretariesshould be excluded from theunit because they are confidential employees.3 Final-ly, the Employer maintains that its reporters, cityeditors,photographers, and editorial writers areprofessional employees within the meaning of the Actand should be separate from the other employees.4The Petitioner disagrees with these contentions andeditor);Allen C.Miles(assistant managingeditor); Frank K. Green (section2 editor);Harry F. Themal(managing editor);ThomasM. Rettew, III(assistantmanagingeditor),William C. Tudor(assistant managingeditor);NorbertL. Robillard(librarian);JohnH. Taylor, Jr. (metro editor); ShawnD.Mullen (deputy metroeditor),Hal Bodley(sports editor);KarlH.Feldner (assistant sports editor);John Flanagan(photo coordinator); andChuck McGowan (chief of photography).The partiesalso agreed to includethe followingemployees: Sy Scott (copydesk chief);Ken Jacobs(wire room supervisor),William Hall (copy deskchief); and DorothyBrown andVickiHouk(assistant librarians).3The Employer and thePetitioner disagree as to the inclusionof ShirleyRhoades. There is insufficient evidence in the record to determine her statusor unit placement.Accordingly, Rhoades may vote subjectto the challengeof either party4We note at the outset that the contention that journalistsare "profes-sional"employees within the meaning of theAct has been fully litigated andrejectedby theBoardinThe Express-News Corporation,223 NLRB 627(1976).We findnothing inthe Employer's brief or inthe recordin the instantcase that would lead us to adifferentconclusion. THE NEWS-JOURNAL COMPANY569maintains that all the individuals discussed aboveshould properly be included in the unit.AssistantMetro EditorsThe metropolitan desk covers and writes news andfeature stories that emanate from the headquartersoffice in Wilmington and the four bureau offices. Themetro staff is composed of approximately 45 report-erswho perform local news gathering for both the"Morning News" and the "Evening Journal." Al-though some reporters because of -their work hourstend to contribute more to one newspaper than to theother, the metro staff services the local news coverageof both newspapers. John H. Taylor, Jr., a stipulatedsupervisor, is the metro editor. Shawn D. Mullen, astipulated supervisor, is the deputy metro editor.There are four assistant metro editors: Al Kramer,Ken Lockerby, Jack Murray, and Margaret Crabtree.Assistant Metro Editor Al Kramer reports for workon the metro desk at approximately 5 a.m., Tuesdaythrough Saturday. He is responsible for the fairness,completeness, and accuracy of the metropolitan newsin the three daily editions of the "Evening Journal."Upon his arrival at the metro desk, Kramer receivesan overnight note listing the reporters on duty,describing current stories, and providing instructionsfrom the metro editor. He reviews and edits copy andassigns stories to rewrite men. He discusses storieswith reporters, reviews and edits rewritten copy, andmoves the copy along to the news editor. He hasauthority to return copy to a reporter with directionto revise it. He is also responsible-for the preparationof the news budget for the "Evening Journal" andattends the regular morning news budget meeting atwhich he makes recommendations to the managingeditor, the news editor, and the deputy metro editor,among others, with 'regard to stories for the variouseditions of the "Evening Journal."Assistant Metro Editor Ken Lockerby exercises thesame authority and performs the same functions asKramer.The only significant difference is thatLockerby is involved with the publication of the"Morning News" rather than the "Evening Journal."Kramer is the senior official in the metro depart-ment from the time he arrives at 5 a.m. until 7:30 a.m.when Metro Editor Taylor arrives. After the metroeditor and deputy metro editor depart for the day,Assistant Metro Editors Lockerby and Murray are incharge of the metro department. During such periods,the respective assistant metro editor has full authorityto call employees who are not scheduled to work, tochange schedules, and to authorize overtime andapprove expense vouchers.-Jack Murray is the assistant metro editor responsi-ble for coordinating and overseeing the bureauslocated in Newark, Sussex, and Dover, Delaware,and in Washington, D.C. Murray develops storyideas and makes assignments to bureau chiefs, as wellas directly to reporters in the'bureaus. He preparesthenews budget on stories emanating from thebureaus and is responsible for the fairness, accuracy,and completeness of-copy written in the bureaus. Healsodealswith personnel matters arising in thebureaus.A fourth assistant metro editor, Margaret Crabtree,is responsible for the so-called soft news. She overseescertain reporters who frequently write about food,travel, society, fashions, and weddings and engage-ments. - She oversees book and film reviews. Sheassigns long-term features and background stories toreporters, prepares a weekly budget that describes thestories that will be available, and discusses the qualityof copy with reporters. She can return stories toreporters for revision. Crabtree approves expensevouchers and authorizes overtime.Although the ultimate decision to hire and fireemployees for the metro department rests with theeditor, the managing editors, and the metro editor,the assistantmetro editors make recommendationswith regard to hiring and firing employees on themetro staff. They also review and evaluate workperformance, authorize overtime, and approve ex-pense vouchers for the metro staff.On the basis of the entire record that shows thefrequent exercise of various supervisory powers bythe assistant metro editors, we conclude that they arefirstline supervisory personnel who-must be excludedfrom the unit.Bureau ChiefsThe Employer maintains news bureaus in Newark,Sussex, and Dover, Delaware, and in Washington,D.C. As- described above, Assistant Metro EditorMurray is responsible for directing and overseeingthe bureaus.Although there are minor differences among thebureaus, most bureaus operate with a bureau chiefand one or two reporters. It is clear from the recordthat the bureau chiefs are basically experiencedreporters who spend as much as 98 to 99 percent oftheir time covering stories. The Washington, D.C.,bureau chief doubles as that bureau's only reporter.Many bureau reporters (and also bureau chiefs)have general areas of coverage. Assignments oftenroutinely fall within these established areas of cover-age. Although bureau chiefs have some responsibili-ties for assigning stories to reporters, it appears thatsuch assignments often turn on the availability of areporter rather than on the exercise of discretion inthe assignment of a story to a particular reporter. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDOther assignments come directly to the reportersfrom AssistantMetro Editor Murray rather thanfrom the bureau chiefs.The record also indicates that much of the copyproduced in the bureaus goes directly to the Wilming-ton office without any editing by the bureau chiefs.There is no evidence that the bureau chiefs returnstories to reporters for rewrites. Furthermore, therecord shows that Assistant Metro Editor Murrayfrequently talks directly with the bureau reportersabout stories, schedules, and news budget matters.Although the bureau chiefs sign overtime slips, theydo so generally after the fact. Finally, it does notappear from the record that bureau chiefs haveauthority to, or effectively do, recommend the hire,fire, transfer, or discipline of reporters.5 Accordingly,we conclude that the bureau chiefs as a group lack theindicia of supervisory authority. We shall, therefore,include them in the unit.Public EditorThe Employer maintained at the hearing that itspublic editor, Cy Lieberman, should be excludedfrom the unit because he is a supervisor and manage-rial employee. In its brief, the Employer representsthat Lieberman left his position after the close of thehearing, that he has not been replaced, and that hisduties have been absorbed by the editorial staff.Under these circumstances, we will not pass on thestatusof the public editor at this time. If theEmployer fills the position of public editor, theindividual may vote under challenge.Editor of "The Compass"The Employer contends that Alan Mueller, theeditor of "The Compass," a weekly supplement, is asupervisor andmanagerial employee and henceshould be excluded from the unit. There is noevidence establishing that Mueller possesses or exer-cises any indicia of supervisory authority over report-ers in the bargaining unit. Furthermore, the limitedtestimony that Mueller is responsible for the "totalityof this weekly publication" provides an insufficientbasis for determining whether or not Mueller is amanagerial employee. Hence, we shall permit Muel-ler to vote under challenge.PhotographersThe Employer's photography department consistsof approximately nine photographers. The partieshave stipulated that two, photographers,McGownand Flanagan, are supervisors within the meaning oftheAct.The Employer asserts that two, of theremaining seven photographers, Kevin Fleming andGlenn Crawford, are not employees within themeaning of the Act and hence cannot be included inthe unit. The Petitioner disagrees.Under the terms of their respective agreements withthe Employer, Fleming and Crawford are guaranteeda minimumnumber of assignments each week andthey are paid a fixed sum per assignment. They mayalso submit self-initiated work which, if accepted, ispaid in accordance with a fee schedule. They mayrefuse anassignmentthat carries an unreasonablerisk of injury or that cannot be completed in the timespecified.All expenses in carrying out local assign-ments are the responsibility of Fleming and Craw-ford, but they are reimbursed for transportation andliving expenses for assignments performed outside adesignated geographic area.While Fleming andCrawford provide their own equipment and supplies,they use the Employer's darkroom facilities, withoutcost or expense, to develop their film. They haveagreed not to contract to provide photographicservices to any person or firm in competition with theEmployer.Their respective agreements with theEmployer are short term and may be terminatedwithout cause.In determining the status. of persons alleged to beindependent contractors, the Board applies a "rightof control" test,6 which turns on whether the personfor whom the services are performed retains the rightto control the manner and means by which the resultsare to be accomplished, or whether he controls onlythe results. In the latter situation,, the status is that ofindependent contractor. The resolution of this ques-tion depends on the facts in each case and no onefactor is determinative. Here, as seems typical incases of this kind, there are present factors supportingthe position by both parties with respect to Flemingand Crawford's status.We are satisfied that Fleming and Crawford areemployees of the Employer. Thus, even though theevidence described above discloses several factorsusually present in independent contractor relation-ships, these factors are, in our view, outweighed bythe evidence demonstrating employee status. Theresult to be accomplished is the preparation of theEmployer's newspapers. In accomplishing this result,Fleming and Crawford bear slight resemblance to theindependentbusinessmenwhose earnings are con-trolled by self-determined policies, personal invest-ment and expenditures, securing business, and mar-ket conditions.Here, Fleming and Crawford areguaranteeda minimumnumber of assignments eachweek for which they are paid 'a fixed sum, therebysThe bureau cluefs'opinions on these matters might be solicited, but it6The Beacon JournalPublishing Company,188 NLRB 218 (1971).does not appear from the record evidence that they effectively recommendwith respect to such matters. TIDE NEWS-JOURNAL-COMPANY571greatly reducing. their risk -of , loss of earnings.Although- they have discretion to determine themanner in which assignments are to be performed,this factor carries-little weight here because it appearsthat such discretion is in the. nature of a photogra-pher.'s job.The facts that- the Employer exercisescontrol over Fleming and Crawford's assignments,that _ _ Fleming and Crawford use the Employer'sdarkroom at no expense to develop their film; andthat the contract is short term and can be terminatedvirtually at will are clear indications of an employ-ment relationship.On these facts, and the entire record, we find thatthe Employer has to a large extent reserved the rightto control not only the result but also the manner bywhich Fleming and Crawford perform their work.Accordingly, we conclude that Fleming and Craw-ford are not independent contractors, but employeesof the Employer.?Reporter-ColumnistThe Employer contends that William P. Frank is anindependent contractor and hence must be excludedfrom the unit. The Petitioner maintains that Frank isan employee within the meaning of the Act and henceshould be included in the unit.The record reveals that Frank retired from theEmployer's employ on October 30, 1970. Neverthe-less,Frank has continued to work for the Employerpursuant to a contract between the Employer andWilliam P. Frank, Inc. Under the terms of thecontract, Frank agrees to furnish news, editorial, andother literary materials requested by the Employer onan exclusive basis, and the Employer agrees to payFrank the difference between a figure set forth in thecontract and the sum of his retirement benefits fromthe Employer's pension fund and from social securi-ty.The Employer also agrees to reimburse Frank forreasonable expenses. The contract may be terminatedwthout cause on 30 days' notice.The record also reveals that at the time of thehearing Frank was working regularly for the Employ-er on a daily basis. He writes a column, preparesother articles for the papers, and covers the prison7Contrary to our dissenting colleague,we see controlling factualdifferences which distinguishLa Prensa,Inc.,131 NLRB 527 (1961), from theinstant case. For example,in La Prensa,the Board found"[t]hemostimportant fact supporting[an independent contractor] relationship was[Carrion's] method of compensation." (131 NLRB at 531).Thus, Camon's"only payment was $3 for each picture accepted for publication If a picturewas not accepted,Carrion stood the loss " In the instant case,Fleming andCrawford are guaranteed a minimum number of assignments each week, forwhich they are paid a fixed sum per assignment,regardless of whether theEmployer uses the pictures.In view of the different methods of compensa-tion, as well as other factual differences in the two cases, we do not considerLa Prensato be controlling as to the status of Fleming and Crawford.8Neither party contends,and we do not find, that Frank should beexcluded from the unit because he is a retiree.In this regard,we note thatbeat.Like the Employer's other reporters, ; Frankacceptsassignmentsfrom, and clears self-initiatedassignments with, the news department.--,From the foregoing, and the entire record, it is plainthat, in addition to controlling the result of Frank'swork, the Employer exercises control over the man-ner and means. by which Frank performs his work.Accordingly, we find that Frank -is not an indepen-dent contractor, -but an employee of the EmployersConfidential EmployeesThe Employer maintains that Shirley Gregg andIreneSnellmustbe excluded from the unit asconfidential employees. The Petitioner took no posi-tion on Gregg or Snell in its brief.The Board defines confidential employees as thoseemployees who assist and act in a confidentialcapacity to persons who formulate, determine, andeffectuatemanagementpolicies in the field of laborrelations .9The record shows that Gregg and Snellfunction in a confidential capacity to such persons:Gregg serves as secretary to the metro editor and themanaging editors;Snellserves as secretary to theeditor and executive editor. Both Gregg and Snell arecalled upon to type memoranda concerning laborpolicy,salaries,and disciplinary matters. According-ly,we shall exclude Gregg and Snell from the unit asconfidential employees.We find the following employees constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employees intheNews-Journal's editorial and news depart-ments at itsfacility inWilmington, Delaware, andat its Dover, Newark, Sussex, Delaware, andWashington, D.C., bureaus; excluding managerialemployees, supervisors, and guards as defined bythe National Labor Relations Act.[Direction of Election omitted from publication.]10MEMBERPENELLO, dissenting in part:Idisagree with the portion of the majority thatcontract photographers Glenn Crawford and KevinFrank has continued to work regularly forthe Employersince his retirement.SeeTusculumCollege,199 NLRB 28, 32 (1972) (professorsementi).Nor isthere sufficient basis in the record evidenceto findthat Frank lacks acommunityof interest with the unit employees.Unlike ourdissenting colleague,we do not considerthe fact that Frank"works forhis own corporation and contracts his servicesto the newspaper"to be significant here. In this connection,it is well settledthat theBoard doesnot regard as determinative the fact that the written agreementdefines therelationship as one of independent contractor.Finally, we see no reason tohave Frankvote subject to challenge inasmuchas the record provides asufficientbasis to findthat Frank is an employeeof the Employerwithin themeaning ofthe Act.9The B. F. Goodrich Company,115 NLRB722,724 (1956).10Excelsiorfootnote omitted from publication. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDFleming are employees within the meaning of theAct. In my view, by failing to find these individuals tobe independent - contractors,my colleagues haveincorrectly read the record -facts and have ignoredBoard precedent fully on point.The photographers in question use their ownequipment and supplies except for pictures accepted;they can sell copies of pictures - to others exceptcompetitors; and the Employer does not control themanner or means by which they perform their work.InLa Prensa, Inc.,131 NLRB 527 (1961), the Board"found that a newspaper photographer was an inde-pendent contractor based on- facts identical to. thoseset out above.The majority also fords that William P. Frank is anemployee despite the fact that he works for his owncorporation and contracts his services to the newspa-per. Although the record is not sufficiently developedto decide whether he is.an employee or independentcontractor, the facts do bring the issue into conten-tion. I would therefore permit Frank to vote subjectto challenge.y 1Member Fanning is the only current Board Member who participatedIn the decision.